                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JERRY COOPER,                                         )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )       No. 2:19-cv-00477-JPH-MJD
                                                      )
RICHARD BROWN, et al.                                 )
                                                      )
                             Defendants.              )

               Order Dismissing Action and Directing Entry of Final Judgment

       Plaintiff Jerry Cooper, an inmate at the Wabash Valley Correctional Facility, brought this

action pursuant to 42 U.S.C. § 1983. He sues Warden Richard Brown, Dr. Samuel Byrd, Kim

Hobson, Regina Robinson, Corizon Medical, Inc., and Wexford Health Services, Inc. His claims

concern inadequate and delayed treatment for abdominal pain he experienced in 2016 and 2017.

       In the Order of February 3, 2020, the Court screened Mr. Cooper’s complaint and dismissed

it because it was brought outside the applicable statute of limitations. The Court gave Mr. Cooper

the opportunity to show cause why this action should not be dismissed. Mr. Cooper has not

responded, and the deadline to do so has passed.

       Because the statute of limitations expired before Mr. Cooper filed this lawsuit, it must be

dismissed. See Muhammad–Ali v. Final Call, Inc. 832 F.3d 755, 763 (7th Cir. 2016) (“Although

untimeliness is an affirmative defense, a complaint can be dismissed sua sponte if a valid

affirmative defense is so plain from the face of the complaint that the suit is frivolous.”).

       Judgment consistent with this order shall now issue.

SO ORDERED.




                                                  1
Date: 4/6/2020




Distribution:

JERRY COOPER
935545
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                    2
